I would like to express my sincere condolences to the Commonwealth of the Bahamas for the loss of life and the terrible destruction caused by Hurricane Dorian. I urge the international community to mobilize resources in order to provide assistance.
I want to denounce, before the Assembly, the fact that in the past few months the United States Government has begun implementing unusual and criminal measures to prevent fuel supplies from reaching our country from various markets, by threatening and persecuting the companies that transport it, the flag States where the ships are registered and the shipping and insurance companies involved. As a result, we are finding it extremely difficult to ensure the fuel supply that our country needs for its daily activities, forcing us to adopt temporary emergency measures that are possible only in a well-organized country with the solidarity of a united people ready to defend themselves from foreign aggression and preserve social justice.
Over the past year, the United States Government has ramped up its hostile actions and its blockade of Cuba. It has erected additional obstacles to foreign trade and intensified its persecution of the banking and financial relations that we have with the rest of the world. It has imposed extreme restrictions on travel and on any sort of interaction between our two peoples. It has also obstructed the relations and contacts with their home country of Cubans living in the United States.
To this very day, its strategy of anti-Cuban imperialism has been guided by the infamous memorandum issued in 1960 by then Deputy Assistant Secretary of State Lester Mallory, which states that
“[there is no effective political opposition ... The only foreseeable means of alienating internal support [from the Government] is through disenchantment and disaffection based on economic dissatisfaction and hardship ... [Every possible means should be undertaken promptly to weaken the economic life of Cuba ... denying money and supplies to Cuba, to decrease monetary and real wages, to bring about hunger, desperation and overthrow of Government”.
The illegal Helms Burton Act of 1996 guides the aggressive behaviour of the United States against Cuba. Its essence is a stark attempt to question the Cuban nation’s right to free determination and national independence. It envisages the imposition of United States legal authority and the jurisdiction of its courts on Cuba’s commercial and financial relations with any other country, thereby trampling on international law and the national jurisdictions of Cuba and third States, while establishing the alleged supremacy of United States law and political will over them. The economic, commercial and financial blockade continues to be the main obstacle to our country’s development and the advancement of the process of updating the socialist socioeconomic and development model that our country has designed for itself. The new measures particularly affect our economy’s private sector.
Every year the United States Government allocates tens of millions of dollars from the federal budget to political subversion, with the purpose of creating confusion and weakening the unity of our people, which it combines with a concerted propaganda campaign aimed at discrediting the revolution, its leaders and its glorious historical legacy, denigrating our economic and social policies in support of development and justice and destroying the ideas of socialism.
This Thursday, the State Department announced, based on gross slanders, that General Raul Castro Ruz, the First Secretary of the Communist Party of Cuba, would not be granted a visa to enter the United States. That action, which has no practical effect, is designed to offend Cuba’s dignity and our people’s feelings, a vote-catching crumb tossed to the Cuban-American far right. However, the open and offensive falsehoods that are being used in an attempt to justify it, which I firmly repudiate, are a reflection of the baseness and rottenness that the current United States Administration resorts to, drowning as it is in a sea of corruption, lies and immorality. All of those actions violate international law and the Charter of the United Nations.
The most recent excuse, reiterated on Tuesday right here in this Hall by President Donald Trump of the United States (see A/74/PV.3), blames Cuba for the failed plan to overthrow the Bolivarian Republic of Venezuela by force. With the aim of denigrating the feats of the Venezuelan people, the Yankee spokespersons repeat over and over again the vulgar slander that our country has between 20,000 to 25,000 troops in Venezuela and that Cuban imperialism controls it. Just few minutes earlier on the same day, from this rostrum, the President of Brazil read a script of false allegations drafted in Washington, which increased that shameless figure to around 60,000 Cuban troops in Venezuela (see A/74/PV.3).
As part of its anti-Cuban obsession, the current United States Administration, echoed by Brazil, is attacking the international medical cooperation programmes that Cuba shares with dozens of developing countries, designed to assist the neediest communities and founded on sentiments of solidarity and the free and voluntary will of hundreds of thousands of Cuban professionals, and which are being implemented according to cooperative agreements signed with the Governments of those countries. For many years now they have been recognized by the international community, the United Nations and the World Health Organization as a model of South-South cooperation. The upshot is that many Brazilian communities have now been deprived of the free, quality health care that they were offered by thousands of Cuban professionals under the Mas Medicos programme. And this period has seen plenty of the most shameless threats, blackmail and brazen urgings aimed at getting our country to betray its principles and international commitments in exchange for oil on preferential terms and with dubious friendships.
In commemorating the sixtieth anniversary of the triumph of the revolution, when Cubans achieved true and definitive independence, First Secretary Raul Castro said,
“[W]e Cubans are ready to resist a situation of confrontation, which we do not desire, and we hope that the most lucid minds in the United States Government can avoid it.”
We have reiterated that even in the present circumstances, we will not renounce our determination to develop civilized relations with the United States, based on mutual respect and recognition of our profound differences. We know that is the desire of the people of Cuba and that the feeling is shared by the majority of the people of the United States and the Cubans who live there. I also want to confirm that no amount of economic aggression, threats or blackmail, no matter how harsh, will extract a single concession from us. Anyone familiar with the history of the Cuban people in their long struggle for emancipation and their steadfast defence of the freedom and justice they have achieved will understand, beyond any doubt, the significance, sincerity and strength of the beliefs and attitudes of our people.
The bilateral relations between Cuba and Venezuela are based on mutual respect and true solidarity. We have no hesitation in supporting the legitimate Government, headed by our comrade Nicolas Maduro Moros, and the civic and military union of the country’s Bolivarian and Chavista people. We condemn the behaviour of the United States Government towards Venezuela, focused as it is on encouraging coups d’etat, assassinations, economic warfare and the sabotaging of the country’s power supply. We reject its implementation of severe unilateral, coercive measures and the plundering of Venezuela’s assets, companies and export revenues. Those actions constitute a serious threat to regional peace and security and a direct attack on the Venezuelan people, in an attempt to break them in the cruellest of ways. We call on everyone to recognize those facts, demand an end to the unilateral coercive measures, reject the use of force and advocate respectful dialogue that is grounded in the principles of international law and the constitutional order of Venezuela.
A few days ago, the United States and a handful of other countries decided to reactivate the obsolete Inter-American Treaty of Reciprocal Assistance, which provides for the potential use of military force. That is an absurd decision that represents a historic setback and poses a danger to regional peace and security, as it seeks to use legal artifice to justify interference in the internal affairs of the Bolivarian Republic of Venezuela. It is also a gross violation of the Proclamation of Latin America and the Caribbean as a Zone of Peace, signed by Heads of State and Government in Havana in January 2014. Of similar significance is the United States decision to revive the disastrous Monroe Doctrine, an instrument of imperialist domination under which military interventions and invasions, coups d’etat, military dictatorships and the most horrific crimes were perpetrated in our America.
As we witnessed a few days ago in the Assembly, the President of the United States likes to attack socialism in many of his public statements, clearly for vote-getting purposes, while promoting a McCarthyist intolerance of those who believe in the possibility of a better world and entertain hopes of living in peace, in sustainable harmony with nature and in solidarity with everyone else. President Trump ignores or tries to conceal the fact that neoliberal capitalism is responsible for the increasing social and economic inequality that today affects even the most developed societies and that by its nature fosters corruption, social marginalization, increasing crime, racial intolerance and xenophobia. And he forgets, or does not know, that out of capitalism emerged fascism, apartheid and imperialism.
The United States Government is spearheading the flagrant persecution of political leaders and popular and social movements via defamation campaigns and outrageously manipulated, politically motivated judicial processes, in order to undo policies that, through sovereign control of natural resources and the gradual elimination of social differences, built more just and supportive societies that represented a way out of economic and social crisis and brought hope to the peoples of America. That is what it did to former Brazilian President Luiz Inacio Lula da Silva, whose freedom we demand. We reject Washington’s attempts to destabilize the Government of Nicaragua and we reaffirm our unwavering support for President Daniel Ortega. We stand in solidarity with the Caribbean nations demanding legitimate reparations for the horrific legacy of slavery, as well as the fair, special and differential treatment they deserve. We reaffirm our longstanding commitment to the free determination and independence of our brother people of Puerto Rico. We support Argentina’s legitimate claim to sovereignty over the Malvinas, South Sandwich and South Georgia islands.
The behaviour of the current United States Government and its strategy of military and nuclear domination constitute a threat to international peace and security. It maintains almost 800 military bases around the world, promotes projects to militarize outer space and cyberspace and foments the covert and illegal use of information and communication technologies to attack other States. The withdrawal of the United States from the Intermediate-Range Nuclear Forces Treaty, and its immediate commencement of intermediate-range missile tests, can be seen as an attempt to initiate a new arms race.
In his address to the General Assembly last year, the President of the Councils of State and Ministers of the Republic of Cuba, Miguel Diaz-Canel Bermudez, affirmed that
“[mjultilateralism and full respect for the norms and principles of international law to advance towards a democratic, equitable multipolar world are necessary to ensure peaceful coexistence, maintain international peace and security and find lasting solutions to systemic problems.” (A/73/PV8, p. 33)
We reiterate our unrestricted support for a comprehensive, just and lasting two-State solution to the Israeli-Palestinian conflict, which can enable the Palestinian people to exercise their right to free determination in a sovereign, independent State based on pre-1967 borders, with East Jerusalem as its capital. We reject the unilateral action of the United States in establishing its diplomatic representation in the city of Jerusalem and condemn the violence inflicted on the civilian population by Israeli forces in Palestine and the threats to annex the occupied territories in the West Bank.
We reaffirm our unswerving solidarity with the Sahrawi people and support the quest for a solution to the issue of Western Sahara that will allow them to exercise their right to free self-determination and live in peace in their territory.
We support the quest for a peaceful and negotiated solution to the situation that has been imposed on Syria, without foreign interference and in full respect for its sovereignty and territorial integrity. We reject any direct or indirect intervention without the consent of the legitimate authorities of that country.
We express our solidarity with the Islamic Republic of Iran in the face of the aggressive escalation undertaken by the United States. We reject the unilateral withdrawal of the United States from the Joint Comprehensive Plan of Action on Iran’s nuclear programme. We call for dialogue and cooperation on the basis of the principles of international law.
We welcome the inter-Korean dialogue process. Only through negotiations can a lasting political solution be achieved on the Korean peninsula. We strongly condemn the imposition of the unilateral and unjust sanctions against the Democratic People’s Republic of Korea. NATO’s continued expansion towards the borders with Russia poses serious dangers that have been aggravated by the imposition of arbitrary sanctions, which we reject.
We support with admiration the recent so-called student and youth marches. Climate change, some of whose effects are now irreversible, is a threat to the survival of the entire world, particularly the small island developing States. Capitalism is unsustainable. Its irrational and unsustainable patterns of production and consumption, along with the growing and unjust concentration of wealth, are the main threat to the ecological balance of the planet. There can be no sustainable development without social justice. We cannot continue to overlook the separate and differential treatment subjected to the southern countries when it comes to international economic relations. The emergency in the Amazon compels us to search for solutions through universal cooperation, without exclusion or politicization, and with the full respect for the sovereignty of States.
Corruption is spreading among political systems and electoral models, as is their disengagement from the will of the people. Powerful and exclusive minorities, particularly corporate groups, decide the nature and composition of Governments, parliaments, and judicial and law-enforcement institutions. After failing in its attempt to subdue the Human Rights Council, the United States Government opted to abandon it and is consequently further hampering international dialogue and cooperation on the subject.
That news should come as no surprise to us. The United States is a country where human rights are violated systematically, and often deliberately and flagrantly so. In 2018, 36,000 people — a hundred per day — died in that country by firearms. Meanwhile, the Government protects those that produce and trade firearms at the expense of the safety of its citizens. Every year, 91,000 people in the United States die of heart disease due to a lack of adequate treatment. Infant and maternal mortality rates among African Americans double those among Caucasians. Twenty-eight million people do not have health insurance or real access to health services. Thirty-two million people are functionally illiterate. A total of 2.2 million people are incarcerated, 4.7 million people are on probation and every year 10 million people are arrested. It therefore makes sense that the President of the United States is busy attacking socialism.
We reject politicization, selectivity, punitive approaches and double standards when it comes to addressing human rights. Cuba will remain committed to the exercise by all individuals and peoples of all their human rights, in particular the rights to peace, life, development and self-determination. We must prevent the imposition of a single, totalitarian and overpowering cultural model that destroys national cultures, identities, history, memory, symbols and individuality, and that silences the structural problems of capitalism that lead to ever-increasing, lacerating inequality.
So-called cognitive capitalism also lends itself to that reality. Digital capital dictates global value chains, concentrates the ownership of digital data, exploits identity, information and knowledge and threatens freedom and democracy, which have already been analogically eroded. We need other forms of self-propelled, humanist and counter-hegemonic thinking, as well as decisive political action, to coordinate mass mobilization in our networks, in our streets and at the polls. Independent States need to exercise sovereignty over their cyberspace, break free of the illusions of the so-called network society and the era of access and, instead, democratize Internet governance.
The powerful and universal thought of the apostle of the Cuban independence, Jose Marti, continues to inspire and motivate new generations of Cubans. The words he wrote a few hours before he was killed in battle are particularly relevant today:
“I am in danger each day now of giving my life for my country, and for my duty ... to prevent in time, with the independence of Cuba, the United States from extending itself across the Antilles and falling with that much more force upon the lands of our America. Everything that I have done thus far, and all I will do, is for that purpose.”
Similar strength is found in the words of Antonio Maceo, who wrote in 1888 that “whoever tries to conquer Cuba will gather the dust of her blood-soaked soil, if he does not perish in the fight”.
It is this same and singular Cuban Revolution that was commanded by Fidel Castro Ruz and is now headed by the First Secretary of the Communist Party of Cuba, Raul Modesto Castro Ruz, and President Miguel Diaz Canel Bermudez. And if, at this point, someone still intends to make the Cuban Revolution surrender or expects the new generations of Cubans to betray their past and renounce their future, we will repeat with the vigour of Fidel, “Our country or death! We shall prevail!”